DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Patch on 4/7/2021.
The application has been amended as follows: 
In Claim 28, line 5, the word “a” before the word “fluid” has been deleted and the wore  --the--  inserted therefor.
In Claim 28, part e), line 5, the word “the” has been deleted.
In Claim 37, line 3, the word “polymer” has been deleted and the word  --copolymer--  inserted therefor.
In Claim 39, line 2, the word “polymer” has been deleted and the word  --copolymer--  inserted therefor.
In Claim 40, line 2, the word “polymer” has been deleted and the word  --copolymer--  inserted therefor.
In Claim 41, line 2, the word “polymer” has been deleted and the word  --copolymer--  inserted therefor.

Claims 50-54 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: FR 3015988 is the nearest prior art to the claimed invention.  FR 3015988 was provided in an Information Disclosure Statement submitted 1/17/2019 along with a machine translation
FR 3015988 discloses a method comprising the steps of:
a) Placing dry paper and a disperse dye inside a closed reactor (closure of the reactor after loading the paper and dye therein is implicitly disclosed or, at least, would have been obvious) (p 13, Example 1, middle paragraph).
b). Loading the reactor with liquid CO2 (p 13, bottom paragraph).  The reactor is subsequently heated, therefore loading the CO2 at its storage pressure would have been obvious.
c). Heating the reactor contents to reach supercritical CO2 conditions (p 13, bottom paragraph).  The supercritical CO2 dissolves the dye to be absorbed and fixed in the core and the surface of the paper (reads on impregnating the dye in the thickness of the paper, see p 9, last paragraph).
d) Circulating the supercritical CO2 containing the dye through the reactor and paper (p 13, bottom paragraph).  
f). Depressurizing the reactor to carry the unfixed dye to precipitate in the bottom of the reactor (p 13, bottom paragraph).

FR 3015988 does not disclose the sweeping step with clean supercritical-pressure fluid.  FR 3015988 discloses that the supercritical CO2 dissolved the dye and, upon depressurizing, carries the unfixed dye to precipitate in the bottom of the reactor.  The prior art fails to provide motivation to one of ordinary skill in the art to include the extra sweeping step.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748